                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          2:21-cv-01061-RSWL-Ex                                               Date   July 9, 2021
 Title             ANTONIO FERNANDEZ v. ORANGE WALKER, LLC; ET AL.



 Present: The                    RONALD S.W. LEW, Senior U.S. District Judge
 Honorable
                      Catherine Jeang                                                 Not Present
                        Deputy Clerk                                      Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                          Not Present                                                 Not Present
 Proceedings:                 (IN CHAMBERS) - ORDER TO SHOW

      IT IS HEREBY ORDERED that PLAINTIFF show cause in writing not later
than August 2, 2021, why this action should not be dismissed for lack of prosecution.

       In accordance with Rule 78 of the Federal Rules of Civil Procedure and Local Rule
7.15, oral argument shall not be heard in the above matter unless so ordered by the Court.
The Order to Show Cause will stand submitted upon the filing of briefs.

       Plaintiff is advised that the Court will consider plaintiff's filing of a application for
the clerk to enter default judgment on defendants ORANGE WALKER, LLC; and
JASON YONG JAE KWAK, or plaintiff’s filing of a motion for entry of default
judgment on defendants ORANGE WALKER, LLC; and JASON YONG JAE
KWAK on or before the above date, as a satisfactory response to the Order to Show
Cause.




                                                                                               00      :      00

                                                               Initials of Preparer                 CMJ




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                       Page 1 of 1
